DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,074,468 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Preliminary Amendment
	The preliminary amendment filed March 19, 2021 has been entered.  Accordingly, the status of the claims is as follows: Claims 1-10 are canceled; claim 11 is amended; claims 12-25 remain as originally patented; claims 26-52 are newly added.

Reminder – No Broadening After 2 Years
U.S. Patent No. 8,074,468 issued on December 13, 2011.  Thus, the window for applicant to file a broadening reissue application (presenting claims that are broadened over claims 1-25) closed on December 13, 2013.  Although newly presented claims 26-52 currently do not broaden over claims 1-25 of U.S. Patent No. 8,074,468, applicant is reminded that pursuant to 35 U.S.C. 251, claims cannot be broadened in a reissue application filed outside the two year statutory period.  Any future amendments that attempt to broaden the claims will thus be rejected under 35 USC 251.  

Information Disclosure Statement
	The information disclosure statement filed March 19, 2021 has been entered and the references cited therein have been considered by the examiner.



Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declaration filed on March 19, 2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  MPEP § 1414(II)(C) requires that the oath/declaration must specifically identify an error.  The oath/declaration appears to be missing a page that would contain the error statement.  The oath/declaration is also missing a page where the box would be checked indicating the reason for filing the reissue application.  Accordingly, applicant should submit a corrected, complete oath/ declaration.  
A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.  See MPEP § 1414(II)(B).
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 13-52 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is a plethora of elements recite in the claims that are shown in the Figures, but are not disclosed in the specification.  These elements are in claims 28, 30, 33, 34, 35, 37, 38, 39, 40, 41, 42, 44, 45 and 46-50 and are too numerous to be listed individually.  Applicant should carefully check that each element recited in the claims finds support in BOTH the specification and the Figures.  If the element is not assigned a reference numeral in the Figures, the Figures should be amended to include these reference numerals.  Applicant may claim what is shown in the Figures but 35 U.S.C. 112, first paragraph, requires the necessary support for that recitation.  
In addition, claim 26 recites “a first frame extending rearward from a rear of the door” and “a second frame extending rearward of the door.”  The specification, at col. 3, lines 18-20, only discloses a singular frame.  It is noted that Figure 2, for example, shows what could be a first and second frame extending rearward of the door.  However, applicant should amend the specification to describe a first and second frame, with reference to the Figures.  Claim 31 recites “a coupling member configured to couple the first motor shaft and the first end of the shaft.”  The specification does not disclose this feature and it is not discernable from the Figures.  
Any claims that depend from claim 26 that are not specifically delineated above, they are likewise rejected.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the necessary reference sign(s) as described above in the 35 U.S.C. 112, first paragraph rejection of claims 26-52.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11-52 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yu et al. (U.S. Patent Application Publication No. 2009/0248205).
In regard to claims 11-52, see Figures 1-10 and paras. 0024-0070 of Yu et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 17 and 18 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotter et al. (U.S. Patent No. 7,430,937) in view of Anikhindi et al. (U.S. Patent Application Publication No. 2009/0160297).
In regard to claims 11, 13, 14 and 17, Rotter et al. teach a refrigerator 10 with an upper fresh food compartment 14 and a lower freezer compartment 16 where the freezer compartment 14 includes a pull out drawer 50 and a front face 22 (see Figs. 1 and 2 and col. 4, lines 55-67).  The front face 22 is fastened to the drawer 50 such that the drawer 50 may be pulled out with the front face 22 (see col. 5, lines 1-3).  A pair of slide assemblies 30 are fastened to the liner walls 32 of the freezer area and a rack and pinion stabilizer system 34 that includes slide assemblies 30, rack gears 36, gear wheels 38 and an axle 40 is provided (see Fig. 5 and col. 5, line 60 to col. 6, line 1).  The axle 40 extends from a first lateral side of the drawer 50 to a second lateral side of the drawer 50 along a rear portion of the drawer 50 (see Figs. 5 and 6).  The gear wheels 38 are linked by the axle 40 and are in rotatable contact with the rack gears 36 (see Figs. 6 and 7).  Figures 3 and 4 show that the drawer 50 has a first and second frame assembly that extend rearward of the front face 22.  Rack gears 36 within slide assemblies 30 extend from a front portion to a rear portion of the freezer compartment and guide movement of the gear wheels 38 where gear wheels 38 mate with the rack gears 36 (see Figs. 6 and 7).  Rotter et al. are silent as to a motor.  However, Anikhindi et al. teach a refrigerator 10 with a freezer compartment 14 having a drawer 12 that is power driven by a driving mechanism 28 such as a motor 32 (see paras. 0018 and 0019 and Figs. 1 and 3).  The motor 32 has a transmission assembly 34 that selectively connects the electric motor 32 to the drawer 12 for powered driving of the drawer 12 between open and closed positions and converts rotational power from the motor 32 to linear movement of the drawer 12 (see para. 0019).  A solenoid actuator 70 is provided that mechanically connects the motor 32 to the drawer 12 (see para. 0021).  Anikhandi et al. teach that that their invention solves the problem of having to bend and pull the lower drawer open, which presents difficulties for some people, such as elderly people (see para. 0002).  Anikhindi et al. thus demonstrate that lower drawers on a refrigerator powered by a motor to open and close the drawer are well known and desirable in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the drawer 50 of Rotter et al. with the motor 32 of Anikhindi et al., in the interest of equipping the drawer 50 with motorized opening and closing capabilities.  
In regard to claim 12, Anikhindi et al. teaches that the motor 32 provides linear movement in both a first (open) and second (closed) direction (see para. 0020).  Anikhindi et al. also teach an encoder 78 that provides feedback as to the position of the drawer 12 (see para. 0023).  In regard to claim 18, see Fig. 1 of Rotter et al.

Claims 15, 16 and 19-25 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotter et al. (U.S. Patent No. 7,430,937) in view of Anikhindi et al. (U.S. Patent Application Publication No. 2009/0160297) and further in view of Yu et al. (U.S. Patent Application Publication No. 2009/0248205).
In regard to claims 19-25, see the above rejection for claims 11-14, 17 and 18.  With further respect to claim 19 and in regard to claims 15 and 16, Anikhindi et al. are silent as to an input provided on the panel of the housing.  However, Yu et al. teach an input button 192a provided on the surface of the refrigerator that can be pushed to activate a drive motor 20 that extends and withdraw the storage box 132 (see para. 0042 and Fig. 1).  Yu et al. thus demonstrate that providing a push button to activate a motor to withdraw a drawer on a refrigerator is well known in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the refrigerator of Rotter et al. in view of Anikhindi et al. with a push button to activate the motor to withdraw the freezer drawer.  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 
The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-77316928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993



Conferees:	/GKD/ 
		Glenn K. Dawson  
		Primary Examiner
		Art Unit 3993   

		/GAS/
		Gay Ann Spahn  
		Supervisory Primary Examiner
		Art Unit 3993   




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 8,074,468; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.